DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-3 in the reply filed on 02/01/2022 is acknowledged.  Withdrawal of Claims 4-6, in the reply filed by the Applicant on 02/01/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of Japanese Patent Application Publication No. JP 2017-088995, filed on 09/18/2019, is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 09/18/2019, 10/15/2020, 12/14/2020 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the term “excellent high-temperature wear resistance and salt damage resistance” renders the claim indefinite.  It is unclear as to what properties, attributes, and what range of values correspond to a material having “excellent high-temperature wear resistance and salt damage resistance” and what does not.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.  
	For purposes of Office examination, the Examiner is unable to apply specific limitations of prior art to the aforementioned phrase.

In addition to the rejections set forth above, Claims 2-3 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0318103 (Bergman).
In regards to Claims 1 and 3, Bergman teaches sintered components made from an iron-based powder composition, wherein the method is especially suited for producing components which will be subjected to wear at elevated temperatures (Abstract), wherein the composition is comprised of the following as set forth below in Table 1, which corresponds to and/or overlaps with the claimed composition as set forth in instant Claim 1:

Table 1
Component, by mass %
Instant Claim 1
Berman (Claim 1)
Cr
15-30%
15-30%
Ni
8-30%
5-25%
Si
2.0-6.0%
0.5-3.5%
C
0.5-2.5%
0.001-0.8%
Fe
Remainder
Remainder


It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Bergman also teaches that it is known that hard phases contribute to withstand wear at elevated temperatures, which may be carbides or nitrides, and also contain various alloying elements in order to provide strength (¶11), wherein hard metal-carbide-nitride phases can be precipitated (¶50), which include chromium (Abstract), and that the sintered material has an austenitic microstructure comprising about 5-15 vol. % of carbonitride hard phases (¶48) – corresponding to and overlapping with the limitations of hard phases dispersed in the matrix (instant Claim 1), wherein the matrix consists of an austenite matrix and the hard particles are occupied from 10-40 vol. % (instant Claim 3).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
One of ordinary skill in the art would expect, given that the composition of Bergman is substantially equivalent to that of the instant application and produced from the same method of sintering, that the product of Bergman would exhibit substantially similar properties and structure, including the matrix including Fe, Cr, Ni, and Si, and the phases including Fe, Cr, and C (instant Claims 1 and 3), and a porosity of less than 2% (instant Claim 1).  
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Bergman teaches that sintering on the metal powder is done at 1150-1350 °C for 15-120 minutes (¶28).  This is the same method used by applicants to produce the claimed product.  In particular, Applicant teaches that the green compact is sintered from 1100-1280 °C for 0.5-2 hours, wherein it is possible to obtain carbide-based hard phases and pores of 2.0% or less (¶31)  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the matrix including Fe, Cr, Ni, and Si, and the phases including Fe, Cr, and C (instant Claims 1 and 3), and a porosity of less than 2% (instant Claim 1).  
Additionally, Bergman teaches that the theoretical density of the sintered compact was >96%; one of ordinary skill in the art would recognize that the corresponding porosity would be <4%, which overlaps with the claimed limitation of less than 2% (instant Claim 1).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0318103 (Bergman) as applied to Claims 1 and 3 above, and further in view of WIPO Patent Application Publication No. WO 2012/140057 (Allroth).
In regards to Claim 2, Bergman teaches the sintered material according to Claim 1, but does not explicitly teach that the overall composition further comprises either one of B: 0.08-0.8% and P: 0.2-1.2% (instant Claim 2).
In the same field of high-temperature resistant components for austenitic stainless steel powder composition, Allroth teaches that phosphorus containing powder, such as Fe3P may be added up to 2%, and has the same effect as Cu, which facilitates sintering via a liquid phase as a sintering aid and has a negative influence at compositions above 2% (Page 8, Lines 11-16) – which overlaps with the claimed range of 0.2-1.2% (instant Claim 2).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have utilized the Fe3P powder of Allroth within the metal matrix composition of Bergman during sintering.  One skilled in the art would have been motivated by the desire and expectation of facilitating sintering via the sintering aid of P-containing compounds, as taught by Allroth, within the metal powder for metallurgy of Bergman in order to improve mechanical properties and performance.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2013/0058825 (Fukae) teaches a sintered alloy including, in percentage by mass, Cr: 11.75 to 39.98, Ni: 5.58 to 24.98, Si: 0.16 to 2.54, P: 0.1 to 1.5, C: 0.58 to 3.62 and the balance of Fe plus unavoidable impurities; a phase A containing precipitated metallic carbides with an average particle diameter of 10 to 50 μm (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784


/Daniel J. Schleis/Primary Examiner, Art Unit 1784